Ed. F. McF-addin, Justice, dissenting. It is almost impossible to tell what is best to be done in a case like this one. Here is a little boy who was twenty months old at the time of the hearing. Neither parent is blameless. There is no need to recount the testimony. We see only the printed page. The Chancellor saw these parties and heard them testify; and he made a decision which he thought was the best thing for the little boy. I want to follow his superior information in this case; and so I would affirm the Chancellor’s findings. It must be borne in mind that I dissented in Nutt v. Nutt, 214 Ark. 24, 214 S. W. 2d 366; and I dissented in Parks v. Crowley, 221 Ark. 340, 253 S. W. 2d 561. In the latter case I used this language: “The Chancellor saw the parties and heard the testimony. He concluded that the little girl would be better cared for if left with the grandparents. We have only the cold print before us, and I am unwilling to reverse his findings. ’ ’ My views have not changed. An earnest, conscientious Chancellor saw the parties and heard the testimony. He reached a conclusion which I think is entitled to more weight than any conclusion we could reach from the printed page. I would leave his findings undisturbed.